Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 11, 2017

The Court of Appeals hereby passes the following order:

A17E0042. KAILA v. SINHA et al.

      Sanjeev Kaila, M.D., has moved under Court of Appeals Rule 40 (b) for an
emergency stay of the trial court’s March 16, 2017 order to the extent that order
compels him to produce certain documents and information which he contends are
restricted and confidential under Canadian law. Dr. Kaila also asks this Court to stay
his deposition scheduled for April 12, 2017, wherein he maintains he will be asked
to testify about the allegedly restricted and confidential information. Under our Rule
40 (b), this Court may issue such orders as may be necessary to preserve jurisdiction
of an appeal or to prevent the contested issue from becoming moot.
      This motion concerns a ruling on a discovery dispute in ongoing litigation. An
interlocutory order, which is at issue here, may be appealed by application upon
compliance with the provisions of OCGA § 5-6-34 (b), including, among other
things, timely certification by the trial court that immediate review shall be had.
From the information provided to this Court, it does not appear that Dr. Kaila has
sought to appeal the trial court’s March 16, 2017 order through the interlocutory
appeal process. Contempt orders are immediately appealable under OCGA § 5-6-34
(a) (2), but Dr. Kaila has not been held in contempt of the March 16, 2017 order. Dr.
Kaila filed a “Notice of Rule 40 (b) Appeal” in the court below, but his request for
relief under this Court’s Rule 40 (b) did not initiate a direct or interlocutory appeal
from the March 16, 2017 order.
      This Court will exercise its powers under Rule 40 (b) sparingly, and, generally,
no order or direction will be given in an appeal until docketed in this Court. No
appeal or application for appeal in this matter has been docketed in this Court. Nor
has Dr. Kaila, who has not yet complied or refused to comply with the trial court’s
order, demonstrated that the contested issues addressed in the trial court’s order will
necessarily become moot. For the foregoing reasons, Dr. Kaila’s motion is DENIED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/11/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.